NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                        FEB 22 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

 XIUQIN LIANG,                                     Nos.   14-71490
                                                          14-72969
                   Petitioner,
                                                   Agency No. A099-739-825
   v.

 JEFF B. SESSIONS, Attorney General,               MEMORANDUM *

                   Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                            Submitted February 14, 2017**

Before:       GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

        Xiuqin Liang, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s decision denying her application for asylum and withholding

of removal (No. 14-71490), and of the BIA’s subsequent denial of her motion to

reopen proceedings (No. 14-72969). Our jurisdiction is governed by 8 U.S.C.
        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for substantial evidence the agency’s factual findings, applying

the standards governing adverse credibility determinations created by the REAL

ID Act, Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010), and review

for abuse of discretion the denial of a motion to reopen, Sharma v. Holder, 633
F.3d 865, 872 (9th Cir. 2011). We deny the petitions for review.

      Liang’s renewed request to refer this case to mediation is denied in light of

our resolution of her previous request (No. 14-71490, Docket Entry No. 9; No. 14-

72969, Docket Entry No. 7).

      We lack jurisdiction to consider Liang’s request for prosecutorial discretion.

See Vilchiz-Soto v. Holder, 688 F.3d 642, 644 (9th Cir. 2012) (order).

      As to petition No. 14-71490, substantial evidence supports the agency’s

adverse credibility determination based on Liang’s inability to recall the address of

the business she claimed to have run from 1999 to 2006, the discrepancy as to

whether Liang’s husband was beaten after Liang escaped China, and the agency’s

findings regarding Liang’s trips to the hospital where she allegedly underwent two

abortions. See Shrestha, 590 F.3d at 1048 (adverse credibility finding reasonable

under the totality of the circumstances). The agency reasonably rejected Liang’s

explanations. See Zamanov v. Holder, 649 F.3d 969, 974 (9th Cir.2011) (“the

                                          2                                   14-72969
record does not compel the finding that the IJ’s unwillingness to believe [the

explanation] was erroneous”). In the absence of credible testimony, in this case,

Liang’s asylum and withholding of removal claims fail. See Huang v. Holder, 744
F.3d 1149, 1156 (9th Cir. 2014).

      As to petition No. 14-72969, the BIA did not abuse its discretion in denying

Liang’s motion to reopen where Liang failed to present clear and convincing

evidence of a strong likelihood that her marriage to a United States citizen was

bona fide. See Sharma, 633 F.3d at 872 (applicant must offer evidence “probative

of the motivation for marriage, not just the bare fact of getting married”)(internal

citation and quotation omitted).

      PETITIONS FOR REVIEW DENIED.




                                          3                                      14-72969